Kupferman, J.,
dissents in a memorandum as follows: I would reverse and grant summary judgment to the plaintiff, declaring invalid the defendant insurer’s claim to a lien under principles of equitable subrogation. This appeal stems from an automobile accident that occurred in Connecticut in 1977. Plaintiff Gloria Frank was riding as a passenger in an automobile covered by a no-fault policy issued by the defendant Liberty Mutual to her husband, who was driving. She suffered personal injuries when a collision occurred with a car owned by Frank and Josephine Petrolle. The plaintiff collected a total of $27,886.52 in economic or “first party benefits” (Insurance Law, § 671, subd 2) under her husband’s policy issued by the defendant, representing $2,457.52 in medical expenses, and $25,432 in lost earnings. Plaintiff then commenced an action in New York Supreme Court against the Petrolles, which plaintiff alleges was to recover for pain and suffering only. Counsel for Liberty Mutual appeared in that action because the Petrolles filed a cross claim against plaintiff’s husband who was insured by Liberty Mutual. While the jury was deliberating, the Petrolles agreed to settle plaintiff’s claim for $25,000 and Liberty Mutual agreed to waive 90% of its purported statutory lien against those proceeds. Plaintiff alleges that it acquiesced in that waiver because it considered defendant’s statutory lien “void anyway.” Plaintiff further alleges that the only evidence presented in the proceeding against the Petrolles related to plaintiff’s pain and suffering. Initially, Liberty Mutual asserted a right to a statutory lien pursuant to subdivision 2 of section 673 of the Insurance Law, by serving a notice of lien on plaintiff’s attorneys. However, because that section as it was written at the time of the accident, prior to amendment, applied only to accidents in the State of New York, Liberty Mutual now asserts that its lien arises from a common-law equitable right of subrogation. The purpose of the lien authorized by subdivision 2 of section 673 of the Insurance Law, as well as the doctrine of equitable subrogation, is to prevent an insured from recovering twice for the same item of damages. (See Royal Globe Ins. Co. v Connolly, 54 AD2d 1117; Scinta v Kazmierczak, 59 AD2d 313.) Inasmuch as plaintiff’s recovery for pain and suffering relates to a distinct category of damages specifically excluded from coverage under no-*613fault in the definition of “first party benefits” (Insurance Law, § 671, subd 2), there is no double recovery and hence no lien. (See Matter of Adams [Government Employees Ins. Co.], 52 AD2d 118, 120.) As to whether the action by the plaintiff against the Petrolles was for pain and suffering only, there has been no showing by the defendant that more was involved. “ ‘A shadowy semblance of an issue is not enough to defeat the motion’.” (Capelin Assoc. v Globe Mfg. Corp., 34 NY2d 338, 341.) Accordingly, the order of the Supreme Court, New York County (A. Tyler, J.), entered on April 13,1983, which denied plaintiff’s motion for summary judgment and granted defendant’s cross motion for leave to serve an amended answer, should be reversed and summary judgment entered in favor of plaintiff, and the declaration made that defendant’s lien is void.